1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     ZACKERY CRABTREE,                                  Case No. 3:19-cv-00751-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
      SHARON WEHRLY,
9
                                   Defendant.
10

11     I.   SUMMARY

12          Pro se Plaintiff Zackery Crabtree, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”) filed suit under 42 U.S.C. § 1983, alleging a

14   conspiracy to violate NRS § 453.3405 between the district attorney, judge, and county

15   sheriff involved in his criminal case—this case is focused on the county sheriff.1 (ECF No.

16   4.) Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

17   United States Magistrate Carla Baldwin (ECF No. 8), primarily recommending the Court

18   dismiss this case as malicious with prejudice. Plaintiff filed an objection to Judge Baldwin’s

19   Recommendation. (ECF No. 9.) As further explained below, the Court will overrule

20   Plaintiff’s objection because the Court agrees with Judge Baldwin’s analysis, will fully

21   adopt the R&R, and dismiss this case.

22    II.   BACKGROUND

23          As relevant to Plaintiff’s objection, Judge Baldwin recommends dismissing this case

24   as malicious, with prejudice, because it is duplicative of Case No. 3:19-cv-00755-MMD-

25   CLB (the “755 Case”). (ECF No. 8 at 4.) She also recommends granting a document that

26   she construed as Plaintiff’s application to proceed in forma pauperis (ECF No. 5), and

27
            1Plaintiff
                 has filed four nearly identical cases. The other three are Case Nos. 3:19-
28
     cv-00750-MMD-WGC, 3:19-cv-00755-MMD-CLB, and 3:19-cv-00756-MMD-WGC.
1    denying another motion Plaintiff filed (ECF No. 3) as moot. (ECF No. 8.) Plaintiff argues

2    in his objection that this case is not duplicative of the 755 Case because this case focuses

3    on Defendant Sheriff Wehrly. (ECF No. 9.)

4    III.   LEGAL STANDARD

5           This Court “may accept, reject, or modify, in whole or in part, the findings or

6    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

7    timely objects to a magistrate judge’s report and recommendation, then the Court is

8    required to “make a de novo determination of those portions of the [report and

9    recommendation] to which objection is made.” Id. Because of Plaintiff’s objection to the

10   R&R, the Court has undertaken a de novo review of it, including the other documents filed

11   in this case.

12   IV.    DISCUSSION

13          Following a de novo review of the R&R and the other records in this case, the Court

14   finds good cause to accept and adopt Judge Baldwin’s R&R in full. The Court addresses

15   below Plaintiff’s objection.

16          Plaintiff’s objection is meritless. Normally, multiple defendants should be sued in a

17   single case arising out of the same nucleus of operative facts. This case is malicious under

18   28 U.S.C. § 1915(d)-(e) because, as Judge Baldwin noted as to the 755 Case, and as

19   noted supra at 1 n.1, it is duplicative of three other pending cases Plaintiff filed. (ECF No.

20   8 at 4.) See also Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (noting

21   “[t]here is no abuse of discretion where a district court dismisses under § 1915(d) a

22   complaint ‘that merely repeats pending or previously litigated claims.’”) (citation omitted).

23   As this case is malicious, the Court will accept the R&R and dismiss this case with

24   prejudice because amendment would be futile. See id. at 1111 (affirming dismissal with

25   prejudice where amendment would have been futile).

26    V.    CONCLUSION

27          The Court notes that Plaintiff made several arguments and cited to several cases

28   not discussed above. The Court has reviewed these arguments and cases and determines

                                                   2
1    that they do not warrant discussion as they do not affect the outcome of the issues before

2    the Court.

3           It is therefore ordered that the Report and Recommendation of Magistrate Judge

4    Carla Baldwin (ECF No. 8) is accepted and adopted in full.

5           It is further ordered that Plaintiff’s motion to correct a clerical error (ECF No. 3) is

6    denied as moot.

7           It is further ordered that the financial certificate Judge Baldwin construed as

8    Plaintiff’s IFP application (ECF No. 5) is granted.

9           It is further ordered that Plaintiff’s objection (ECF No. 9) is overruled.

10          It is further ordered that that this case is dismissed in its entirety, with prejudice.

11          The Clerk of Court is directed to close this case.

12          DATED THIS 2nd day of April 2020.

13

14                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
